Per Curiam.

Under R. C. 3505.10, if a national convention of an intermediate or minor political party is held, the only.candidates which the Secretary of State can accept for a place on the ballot are those chosen by such convention.
The American Independent Party held a national convention, selected its national candidates and duly certified such candidates to the Secretary of State. Relator was not so selected or certified.
Relator maintains that certification of the national candidates of the American Independent Party of Ohio, as a minor political party, is required to be accepted by the Secretary of State. R. 0. 3517.01, pertaining to political parties, requires in part that the formation of such parties be by way of a petition filed by the organizing group signed by qualified electors equal in number to at least “one per cent of the total vote for Governor or nominees for presidential electors at the last preceding election.” No such petition has been filed. Accordingly, no duty of the Secretary of State has been established.

Writ denied.

O’Neill, C. J., SchneideR, Herbert, Corrigah, Stejw, Leach and Bbowh, JJ., concur..